Roan, J.
1. The motion for a new trial was on the usual general grounds, and on the further ground of newly discovered evidence. The only effect that the newly discovered evidence could have would be to impeach the evidence of one of the State’s witnesses; and, under the oft-repeated rulings of this court, a new trial can not be granted on this ground.
2. The evidence is sufficient to authorize the verdict; the discretion of the trial judge in refusing to grant a new trial was not abused^

Judgment affirmed.